Citation Nr: 0701147	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  03-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
rubella.

2.  Entitlement to service connection for bilateral foot 
disorder manifested by bilateral pes planus and hallux 
valgus.

3.  Entitlement to service connection for residuals of a 
right knee disorder.

4.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1974 until August 
1977 and from December 1991 until December 1996.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from  two rating decisions dated April 2002 and July 2003 by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has any 
residuals from rubella. 

2.  A bilateral foot disorder was not demonstrated during the 
veteran's first period of service.  

3.  A bilateral foot disorder manifested by bilateral pes 
planus and hallux valgus was documented on military 
examinations prior to entry into the veteran's second period 
of service and has not been shown by probative competent 
evidence to have been chronically worsened by active service.

4.  The objective medical evidence fails to establish a link 
between the veteran's residuals of right knee disorder and 
any incident of his active military service. 

5.  The objective medical evidence fails to establish a link 
between the veteran's anxiety disorder and any incident of 
his active military service. 


CONCLUSIONS OF LAW

1.  Residuals of rubella was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).
 
2.  A chronic bilateral foot disorder manifested by bilateral 
pes planus and hallux valgus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.306(b) (2006). 

3.  Residuals of right knee disorder was not incurred in or 
aggravated by  service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  A chronic anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

A.  Residuals of Rubella

The veteran claims that he suffers from residuals of rubella 
including erectile dysfunction and anxiety disorder.  See 
Statement in Support of Claim (July 2005, Feb. 2006).  In May 
1976, the veteran was diagnosed with a viral syndrome.  
During the Regional Office hearing, the veteran stated that 
he was diagnosed with rubella while serving at McConnel Air 
Force base.  He also stated that about two or three years 
later he experienced problems with erectile dysfunction which 
he added caused his anxiety disorder.  

The July 1988 National Guard Enlistment examination noted 
that the veteran had no sequelae, lesions or affections, from 
rubella.  The veteran has also submitted a statement from his 
chaplain and therapist which notes that the veteran's 
disabilities were brought on by his military service.  
However, the submitted statement was based solely on the 
veteran's own statements and not a review of the claim's 
file.  

In December 2005, the veteran underwent a VA examination.  
The examiner stated that the veteran has had no recurrence of 
rubella since the noted in-service incident and that his 
erectile dysfunction could not be related to rubella.  A 
November 2003 clinic record also noted that the veteran's 
anxiety disorder and erectile dysfunction could not be 
related to rubella.   
  
A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation.).  The veteran's lay belief as to current 
diagnosis holds no probative value and, therefore, does not 
establish the existence of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest any 
residuals of rubella.  The benefit of the doubt rule, 
therefore, does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board must deny the claim 
for service connection for residuals of rubella.



B.  Bilateral Foot Disorder Manifested by Bilateral Pes 
Planus and Hallux Valgus
    
During the Regional Office hearing, the veteran stated that 
during his second period of service, he experienced problems 
with his feet caused by wearing his combat boots.  See 
Regional Office Hearing Transcript at 6.  The veteran 
indicated that he "really didn't" experience any problems 
with his feet during his first period of service.  However, 
when he went to Hawaii for his second period of service, he 
noticed that his feet began to bother him especially when 
playing softball and being exposed to warm weather.  Id. 

The Board observes that the veteran's May 1974 induction 
examination report indicates that the veteran had abnormal 
feet.  However, the examiner appears to have been referring 
to the veteran's ankles and not the claimed disorders on 
appeal.  As previously stated, the veteran himself claims 
that his bilateral foot disorder was caused by his second 
period of service and there is no objective evidence of 
chronic foot problems during the first period of service.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 C.F.R. § 
3.306(b); see also Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  
Here, the Board finds that a bilateral foot disorder was 
demonstrated on the July 1988 National Guard Enlistment 
Examination which noted asymptomatic moderate pes planus and, 
therefore, before entrance into his second period of service.  
See also Regional Office Hearing Transcript at 6 (documenting 
the veteran's testimony that his bilateral foot disorder 
began during his second period of service).  Therefore, the 
Board finds that the veteran suffered from a pre-existing 
bilateral foot disorder upon entering his second period 
active duty.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during service.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306.  

Although his bilateral foot disorder predated the second 
period of service, the veteran could still be awarded service 
connection based on in-service aggravation.  In order to 
establish service connection on a nonpresumptive direct 
basis, the veteran must provide evidence of a current 
disability, an in-service aggravation, and a nexus between 
the current disability and an in-service aggravation. 

The veteran has submitted a statement from his chaplain and 
therapist which notes that the veteran's disabilities were 
brought on by his military service.  However, the submitted 
statement was based solely on the veteran's own statements 
and not a review of the claim's file.  February and March 
2000 VA clinic records noted that the veteran had bilateral 
bunions and vasospasms.  X-rays showed a congenital absence 
of the tibial sesamoid bone bilaterally which was noted as 
possibly contributing to bunion formation at a young age.  
The veteran noted that he first started to notice the pain 
while wearing combat boots.  The December 2005 VA examination 
noted that the veteran complained of pain in his feet.  The 
veteran did not note any treatment, but he stated that he had 
to quit his job at a grocery store because of multiple issues 
including feet pain.  The examination showed bilateral mild 
flat feet and mild hallux valgus with bunion formation, equal 
and bilateral. 

There is no evidence of record establishing that the 
veteran's bilateral foot disorder increased in severity or 
was otherwise aggravated in service.  Although the veteran 
and other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.

In conclusion, the Board finds that the clinical evidence of 
record fails to establish that the veteran's bilateral foot 
disorder was aggravated during active military service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

C.  Residuals of a Right Knee Disorder

The veteran claims that he injured his right knee in service 
while playing sports.  See Regional Office Hearing Transcript 
at 1. The veteran also stated that his knee first presented a 
problem after service around 1997 or 1998 when he twisted his 
knee while working for his brother in law.  However, the 
veteran noted that he did not seek medical attention until 
1999.  Id.

The veteran's available service medical records do not 
reflect any complaints or treatment of a right knee injury.  
A 1999 radiologist's report was negative for any right knee 
problems.  During a March 2002 clinic visit, the examiner 
noted that there was no history of specific trauma.  X-rays 
showed no abnormality.  However, an April 2002 magnetic 
resonance imaging (MRI) noted a small osteochondral defect 
within the weight bearing portion of the medial femoral 
condyle with a small amount of subarticular bone marrow 
edema.  The radiologist noted that it could be post traumatic 
in nature.  There were no meniscal tears.  During an August 
2002 VA clinic visit, the veteran noted he received a right 
knee injury "many years ago" and then noted a more recent 
injury four to five years prior to the clinic visit.  The 
veteran was diagnosed with chondral ulcer of the right knee.  
The veteran has also submitted a statement from his chaplain 
and therapist which notes that the veteran's disabilities 
were brought on by his military service.  However, the 
submitted statement was based solely on the veteran's own 
statements and not a review of the claim's file.     

In December 2005, the veteran underwent a VA examination.  He 
noted that he sprained his right knee while in the service in 
the 1990's.  He also stated that he had arthroscopic surgery 
in 2001 and might have also injured his knee around that 
time.  The examiner's impression was chronic right knee 
strain status post arthroscopic procedure with a current 
small osteochondral defect on the medial femoral condyle.  
The examiner opined that the veteran's right knee condition 
was more likely to be related to any injury after the service 
around the same time he had the arthroscopic surgery.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that 
absent evidence to the contrary, the Board is not in a 
position to question this opinion).  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran's current right knee 
disability was first manifested years after his discharge 
from active service and that there is no competent evidence 
that any residuals of a right knee disability is causally 
related to event(s) during active service.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

D.  Anxiety Disorder

The veteran claims that his anxiety disorder is related to 
his military service.  Specifically, the veteran claims that 
his anxiety is caused by erectile dysfunction and being 
discriminated against.  See Regional Office Hearing 
Transcript at 13-14.  His available service medical records 
do not reflect any complaints or treatment of an anxiety 
disorder.

An April 2002 VA clinic record noted that the veteran had 
suffered from anxiety disorder for twenty-five years.  See 
also Psychological Evaluation (July 2005) (diagnosing the 
veteran with Generalized Anxiety Disorder).  A November 2003 
VA clinic record also noted that the anxiety disorder could 
not be related to rubella.  The veteran has also submitted a 
statement from his chaplain and therapist which notes that 
the veteran's disabilities were brought on by his military 
service.  However, the submitted statement was based solely 
on the veteran's own statements and not a review of the 
claim's file.     

In January 2006, the veteran underwent a VA examination.  The 
examiner noted a diagnosis of Generalized Anxiety Disorder 
and found it was less likely as not (less than 50/50 
probability) caused by or a result of the veteran's military 
service or experiences.  The examiner stated that the veteran 
admitted to previous problems with anxiety prior to service, 
and his duties while in the service were not likely to cause 
these symptoms.  Therefore, based on the medical evidence of 
record, no link is established between the veteran's anxiety 
disorder and his military service.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (holding that absent evidence to the 
contrary, the Board is not in a position to question this 
opinion).  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed anxiety and any 
incident of his active military service.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Feb. 2002, May 2003, June 2003, July 2004).  
As such, VA fulfilled its notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The existing service 
medical records have been associated with the claim's file.  
The Board notes that it appears that some of the veteran's 
service medical records are missing.  However, the RO has 
made all reasonable attempts to locate the records.  See E-
mail Correspondence (Mar. 2005) (noting that several searches 
were conducted but the records could not be found); 
Information Re Veteran in Uniformed Services Hospital to 
Military Hospital McConnell Air Force Base (July 2004); 
Response from McConnell Air Force Base (Aug. 2004) (noting no 
records found); Accounting of Records/Information Disclosure 
Under Privacy Act (Nov. 2003) (noting that the veteran was 
informed of other sources to look for service medical 
records); E-mail Correspondence and Report of Contact (Feb. 
2002) (noting absence of service medical records).  In such 
circumstances, the Board has a heightened duty to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet. App. 46, 51 (1996) (holding 
also that case law does not establish a heightened benefit of 
the doubt).  Hence, VA has fulfilled its duty to assist the 
appellant in the development of his claim.  For the reasons 
set forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary.


ORDER

Entitlement to service connection for residuals of rubella is 
denied.

Entitlement to service connection for bilateral foot disorder 
manifested by bilateral pes planus and hallux valgus is 
denied.

Entitlement to service connection for residuals of a right 
knee disorder is denied.

Entitlement to service connection for an anxiety disorder is 
denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


